Election/Restrictions
Applicant’s election without traverse of Species II (Figs. 11-16) in the reply filed on 05/31/2022 is acknowledged.  Applicant has withdrawn claim 13 in view of the election.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 99.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Proper antecedent basis is not provided for “wherein an inner adjacent end of said first one of said adjacent pair of deck sections is spaced longitudinally further from a corresponding inner adjacent end of a second one of said adjacent pair of deck sections in said raised configuration than in said initial configuration” as required in claim 1.  Para. [0043] describes the movement that is claim 1 by stating “The above-described operation and arrangement causes the first edge portion 41 of the fowler deck section 44 to move upwardly away from the support frame 36 (see for example a comparison of the positioning of the first edge portion 41 as it moves in Figures 8 and 9), and causes the second edge portion 43 to move in a direction longitudinally away from the adjacent deck section 40 (shown as leftward movement of the second edge portion 43 relative to the adjacent deck section 40 when comparing the positioning from Figure 8 to Figure 9) to the raised configuration.”  “Deck section 40” is used earlier in the specification to describe all deck sections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malvestio (US Patent 9,907,714) 
Regarding Claim 1, Malvestio discloses a patient support apparatus comprising: a support frame (see Fig. 1); a patient support deck (10) operatively attached to said support frame, said patient support deck including an adjacent pair of deck sections (13 and 11) ; an actuator (21) coupled to said support frame; and a deck articulating assembly comprising: a first link pivotally coupled to said actuator and pivotally coupled to said support frame; a second link pivotally coupled to each of said actuator, said first link, and a first one of said adjacent pair of deck sections  (see annotated Fig. 4 below), wherein said actuator is configured for moving said first one of said adjacent pair of deck sections between an initial configuration (Fig. 2) and a raised configuration (Fig. 6), wherein an inner adjacent end of said first one of said adjacent pair of deck sections is spaced longitudinally further from a corresponding inner adjacent end of a second one of said adjacent pair of deck sections in said raised configuration than in said initial configuration (see Fig. 2 [Wingdings font/0xE0]Fig. 6).


    PNG
    media_image1.png
    556
    799
    media_image1.png
    Greyscale

Regarding Claim 2, Malvestio discloses wherein said first link comprises a tension link and wherein said second link comprises a compression link, and wherein the movement of said first one of said adjacent pair of deck sections from said initial configuration to said raisedApplication No. 16/596,2183Docket No.: 060252.00466 configuration causes tension on said tension link (pulls second link up) and applies compressive force on said compression link (pushes first link towards the left in annotated Fig. 4).
Regarding Claim 3, Malvestio discloses comprising a guiding assembly (see annotated Fig. 2 below) coupled to said support frame and coupled to said first one of said adjacent pair of deck sections, wherein said guiding assembly is configured for guiding said first one of said adjacent pair of deck sections between said initial configuration and said raised configuration (note position of link 20 still received by railing in annotated Fig. 2 and Fig. 6 in the raised position).

    PNG
    media_image2.png
    516
    845
    media_image2.png
    Greyscale

Regarding Claim 6, Malvestio discloses wherein said actuator comprises: a base portion coupled to said support frame, and an actuator shaft movable relative to said base portion between a recessed position (Fig. 2) and an extended position (Fig. 6), wherein the movement of said actuator shaft to said recessed position moves said first one of said adjacent pair of deck sections to said initial configuration and wherein the movement of said actuator shaft to said extended position moves said first one of said adjacent pair of deck sections to said raised configuration (see Figs. 2 and 6).
Regarding Claim 7, Malvestio discloses wherein said tension link and said compression link are respectively pivotally coupled to said actuator shaft  (see annotated Fig. 4 above, tension link is directly pivotally coupled while compression link is indirectly pivotally coupled to actuator shaft).
Regarding Claim 8, Malvestio discloses wherein said actuator comprises a linear actuator (see Figs. 2 and 6).
Regarding Claim 9, Malvestio discloses wherein said actuator is further configured for moving said first one of said adjacent pair of deck sections to one or more intermediate configurations between said initial configuration and said raised configuration.
Regarding Claim 10, Malvestio discloses a controller coupled to said actuator and configured to control the movement of said first one of said adjacent pairApplication No. 16/596,2185Docket No.: 060252.00466 of deck sections between said initial configuration (Fig. 2), said raised configuration (Fig. 6), and said one or more intermediate configurations (Fig. 4).
Regarding Claim 12, Malvestio discloses wherein an outer end of said first one of said adjacent pair of deck sections, opposite said inner adjacent end of said first one of said adjacent pair of deck sections, is spaced further from said support frame in said raised configuration than in said initial configuration (see Figs. 6 and 2).



Allowable Subject Matter
Claims 4, 5, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 requires a specific structure for the guiding assembly that is not shown or described in Malvestio.  Modifying Malvestio as required would require impermissible  hindsight bias.  Claim 11 requires the compression link to be C-shaped.  The compression link in Malvestio is minimally shown, but appears to be D-shaped.  Changing the shape of Malvestio’s compression link to C-shape would likely require significant changes to the rest of Malvestio’s actuation structure, thus also likely requiring impermissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619